{¶ 54} I generally concur in the majority's analysis of Appellant's first assignment of error. However, I do not agree the originally scheduled hearing did not go forward because the parties indicated they had reached an agreement, nor do I agree it was Appellant's actions that caused cancellation of the hearing. The record, as recited in the majority opinion, demonstrates the majority of time originally allotted for hearing was used as a result of the court's attending to another matter. The court itself noted the ten minute break turned into two hours, using up nearly the entire time set aside for trial. Although the parties used that time to attempt to reach an agreement, the recess was not at their request to explore a settlement. Nevertheless, I concur with the majority Appellant did not request the opportunity to present evidence at the original hearing nor, more significantly, at the reconvened hearing. Therefore, I concur in the disposition of appellant's first assignment of error.1
 {¶ 55} I fully concur in the majority analysis and disposition of Appellant's second assignment of error.
1 Whether the trial court's frustration was or was not "clearly warranted," I believe the trial court's use of "blunt terms" and its "stern lecture" were inappropriate. *Page 1